         Case 2:19-cv-02481-DWL Document 1 Filed 04/18/19 Page 1 of 5



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   DAisha Parks
12
13
                           UNITED STATES DISTRICT COURT
14                          FOR THE DISTRICT OF ARIZONA
15
16
     DAisha Parks,                         Case No.:
17
18                     Plaintiff,
                                           COMPLAINT
19         vs.
20
     Westlake Financial,
21                                         JURY TRIAL DEMANDED
22                     Defendant.
23
24
25
26
27
28
         Case 2:19-cv-02481-DWL Document 1 Filed 04/18/19 Page 2 of 5



 1           Plaintiff, DAisha Parks (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Westlake Financial (hereafter “Defendant”) and
 3
 4 alleges as follows:
 5                                       JURISDICTION
 6
             1.    This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9           2.    Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3), 28 U.S.C. §
10
     1331.
11
12           3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
   where Defendant transacts business in this district.
15
16                                           PARTIES
17           4.    Plaintiff is an adult individual residing in Tolleson, Arizona, and is a
18
     “person” as defined by 47 U.S.C. § 153(39).
19
20           5.    Defendant is a business entity located in Los Angeles, California, and is a
21
     “person” as the term is defined by 47 U.S.C. § 153(39).
22
23                    ALLEGATIONS APPLICABLE TO ALL COUNTS
24
             6.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
25
26 be owed to Defendant.
27
28


                                                  2
         Case 2:19-cv-02481-DWL Document 1 Filed 04/18/19 Page 3 of 5



 1         7.     At all times mentioned herein where Defendant communicated with any
 2
     person via telephone, such communication was done via Defendant’s agent,
 3
 4 representative or employee.
 5         8.     At all times mentioned herein, Plaintiff utilized a cellular telephone
 6
     service and was assigned the following telephone number: 623-XXX-1295 (hereafter
 7
 8 “Number”).
 9
           9.     Defendant placed calls to Plaintiff’s Number in an attempt to collect a
10
11 debt.
12         10.    The aforementioned calls were placed using an automatic telephone
13
     dialing system (“ATDS”).
14
15         11.    When Plaintiff answered Defendant’s calls, she heard a significant period
16 of silence before Defendant’s automated system attempted to connect her with a live
17
   representative.
18
19         12.    On or about September 13, 2018, during a live conversation, Plaintiff
20
     complained to Defendant that the calls were excessive and requested Defendant cease
21
     all further calls to her Number.
22
23         13.    Ignoring Plaintiff’s request, Defendant continued to call her Number
24
     using an ATDS in an excessive and harassing manner.
25
26         14.    Defendant’s calls directly and substantially interfered with Plaintiff’s

27 right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
28
   a significant amount of anxiety, frustration and annoyance.

                                                 3
          Case 2:19-cv-02481-DWL Document 1 Filed 04/18/19 Page 4 of 5



 1                                          COUNT I
 2
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
 3                         U.S.C. § 227, et seq.
 4
            15.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7          16.    The TCPA prohibits Defendant from using, other than for emergency
 8
     purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
 9
10 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
11          17.    Defendant’s telephone system has the earmark of using an ATDS in that
12
     Plaintiff, upon answering calls from Defendant, heard silence and had to wait on the
13
14 line before being connected with a live representative.
15
            18.    Defendant called Plaintiff’s Number using an ATDS without Plaintiff’s
16
17 consent in that Defendant either never had Plaintiff’s prior express consent to do so or
18 such consent was effectively revoked when Plaintiff requested that Defendant cease
19
     all further calls.
20
21          19.    Defendant continued to willfully call Plaintiff’s Number using an ATDS
22 knowing that it lacked the requisite consent to do so in violation of the TCPA.
23
        20. Plaintiff was harmed and suffered damages as a result of Defendant’s
24
25 actions.
26
            21.    The TCPA creates a private right of action against persons who violate
27
     the Act. See 47 U.S.C. § 227(b)(3).
28


                                                 4
         Case 2:19-cv-02481-DWL Document 1 Filed 04/18/19 Page 5 of 5



 1         22.   As a result of each call made in violation of the TCPA, Plaintiff is
 2
     entitled to an award of $500.00 in statutory damages.
 3
 4         23.   As a result of each call made knowingly and/or willingly in violation of
 5 the TCPA, Plaintiff may be entitled to an award of treble damages.
 6
 7                                 PRAYER FOR RELIEF
 8
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
 9
                 A. Statutory damages of $500.00 for each call determined to be in violation
10
11                   of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
12
                 B. Treble damages for each violation determined to be willful and/or
13
14                   knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3); and

15               C. Such other and further relief as may be just and proper.
16
17                  TRIAL BY JURY DEMANDED ON ALL COUNTS
18
19
20 DATED: April 18, 2019                        TRINETTE G. KENT
21
                                               By: /s/ Trinette G. Kent
22                                             Trinette G. Kent, Esq.
                                               Lemberg Law, LLC
23
                                               Attorney for Plaintiff, DAisha Parks
24
25
26
27
28


                                               5
